Citation Nr: 9936129	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-16 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to a service-connected anxiety disorder.

2.  Entitlement to an increased rating for an anxiety 
disorder, currently evaluated as 50 percent disabling.

3.  Entitlement to an increased rating for varicose veins of 
the right leg, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1945.  This case comes to the Board of Veterans' 
Appeals (Board) from an October 1996 RO decision which denied 
service connection for hypertension as secondary to a 
service-connected anxiety disorder, denied an increase in a 
30 percent rating for a service-connected anxiety disorder, 
and increased a 0 percent rating to 10 percent for service-
connected varicose veins of the right leg.  In a March 1998 
rating decision, the RO granted increased ratings of 50 
percent for the anxiety disorder (also claimed as post-
traumatic stress disorder (PTSD)) and 20 percent for varicose 
veins of the right leg.  

The Board notes that in a January 1999 letter the RO notified 
the veteran that he failed to perfect his appeal as to the 
issues of secondary service connection for hypertension and 
an increased rating for varicose veins of the right leg.  The 
RO informed him that he had had 60 days from September 7, 
1997, the date on which he was sent a substantive appeal 
form, to perfect his appeal.  Nevertheless, the RO accepted 
testimony from the veteran on these two issues at a November 
4, 1997 hearing at the RO.  Under the circumstances of this 
case, the Board finds there is a timely substantive appeal on 
these issues, and the Board will address these issues in the 
instant decision.   

The Board notes that in a November 1999 argument the 
veteran's representative raised the issue of a total 
disability rating based on individual unemployability due to 
service connected disability.  This issue has not been 
developed or certified on appeal, and it is not inextricably 
intertwined with the issues currently on appeal.  Therefore, 
it is referred to the RO for further appropriate 
consideration.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991); Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for hypertension as 
secondary to his service-connected anxiety disorder.

2.  The veteran's service-connected anxiety disorder (also 
claimed as PTSD) is productive of no more than considerable 
social and industrial impairment, and by no more than 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms.

3.  The veteran's service-connected varicose veins of the 
right leg are manifested by tender, moderate to severe 
superficial saphenous varicosities located in the right calf, 
measuring 1 cm. in diameter and marked by a great deal of 
distortion, and the veteran complains of cramping and pain on 
prolonged standing


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
hypertension as secondary to a service-connected anxiety 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The criteria for a rating in excess of 50 percent for an 
anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Codes 9400, 9411 (1996), 
§ 4.130, Diagnostic Codes 9400, 9411 (1999).

3.  The criteria for a rating in excess of 20 percent for 
varicose veins of the right leg have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (1996 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from January 1943 to 
September 1945.  The veteran's service medical records do not 
show elevated blood pressure readings or refer to treatment 
of hypertension.  

In September 1945, the RO granted service connection for 
varicose veins of the right leg, and the condition was rated 
0 percent.

In May 1958, the veteran was hospitalized at a VA medical 
center (VAMC) with complaints of a stomach ailment.  His 
blood pressure reading was 138/90.  It was believed that the 
veteran represented a type of anxiety reaction with somatic 
manifestations.  The final diagnoses included 
psychophysiologic gastrointestinal reaction manifested by 
aerophagia, constipation, and pain.  There was no reference 
to treatment or diagnosis of hypertension.  

In a May 1958 rating decision, the RO granted service 
connection for anxiety reaction with somatic manifestations, 
and the condition was rated 10 percent.  

From August to October 1961, the veteran was hospitalized at 
a VAMC with low back complaints.  An examination revealed his 
blood pressure reading was 140/88.  There was no reference to 
treatment or diagnosis of hypertension.  

In January 1962, the veteran was hospitalized at a VAMC with 
low back complaints.  An examination revealed his blood 
pressure reading was 130/90.  The diagnoses included chronic 
anxiety reaction.  There was no reference to treatment or 
diagnosis of hypertension.  

In April 1971, the RO increased the rating for the anxiety 
disorder to 30 percent.

VA outpatient records from October 1976 to February 1982 show 
elevated blood pressure readings.  In October 1976, the 
veteran was seen for dizzy spells, and his blood pressure 
readings were 128/92 (sitting), 126/90 (standing), and 130/90 
(lying).  The assessment indicated that although there was no 
significant change in blood pressure it was believed that the 
problem was probably orthostatic hypotension maybe secondary 
to medicines.  His blood pressure readings were 138/82 in 
April 1981, 126/80 in June 1981, 144/76 in February 1982, and 
152/90 in July 1982.

Private hospital summaries dated in May 1983 and July 1983 
show that the veteran was treated for an anterior myocardial 
infarction and angina.  One of the veteran's problems was 
tension with anxiety.  There was no reference to treatment or 
diagnosis of hypertension.     

In June 1996, the veteran submitted claims for service 
connection for hypertension as secondary to his service-
connected anxiety disorder (noting he had triple bypass 
surgery in May 1994) and for an increased rating for his 
service-connected anxiety disorder and varicose veins of the 
right leg.  

In a July 1996 letter, the RO requested that the veteran 
submit information that his hypertension was caused by his 
service-connected anxiety disorder.  The RO specifically 
requested that he obtain a statement from his doctor.

On a July 1996 VA examination for diseases of the arteries 
and veins, the veteran stated that anxiety raised his blood 
pressure, claiming that there were multiple episodes of this 
in his file.  On examination, the veteran's blood pressure 
readings were 140/90 with a regular pulse of 68 (sitting), 
166/86 with a pulse of 64 (lying), and 160/84 with a regular 
pulse of 64 (standing).  The examiner noted that the veteran 
was presently status post coronary artery bypass surgery in 
1994 without sequelae.  His pulsation was normal at the point 
of maximum intensities which was the fifth intercostal space 
(the mid-clavicular line on the left).  The veteran's skin 
appeared normal with normal skin temperature.  There was no 
paresthesias or abnormal cardiac involvement.  An 
electrocardiogram (EKG) in June 1996 revealed no left 
ventricular hypertrophy.  Regarding his varicose veins, the 
veteran reported varicosities in the right calf since 
service.  On examination, there were significant superficial 
saphenous varicosities in the right calf, measuring 1 cm. in 
diameter, with a great deal of distortion.  There was no 
edema, ulcers, scarring, or discoloration of the lower 
extremity secondary to these varicose veins.  The veteran's 
complaints of cramping and pain on standing for prolonged 
periods were noted.  His right calf was tender at the 
varicosities.  There was no involvement of the deep 
circulation, as shown by a negative Trendelenburg's test.  
The diagnoses were mild systolic hypertension on one reading 
today without antihypertension therapy, and moderate to 
severe superficial saphenous vein varicosities of the right 
calf.  

On a July 1996 VA psychiatric examination, the veteran 
reported that he worked intermittently for a department store 
from 4 to 12 hours a week until February 1996.  He reported 
that his request for a leave of absence was denied and that 
he declined to re-apply for a new position on his return.  
For the past two months, the veteran stated, he worked as a 
courtesy clerk from 9 to 20 hours a week, packing groceries 
and carrying bags to customers' cars.  In reporting his 
complaints, the veteran referred to experiences from military 
service.  He complained he would get "all keyed up" and was 
a "nervous guy."  He stated that he picked his fingernails 
down to nothing and got "sweaty."  On mental status 
examination, the veteran was casually dressed, alert, and 
oriented to person, place, and time.  He was pleasant and 
cooperative throughout the interview.  He frequently stated 
that he wanted to receive what was due to him and asked if 
things would come out better for him if he had furnished 
another answer.  He reported his mood to be "good and bad."  
His affect was anxious.  He showed slight psychomotor 
agitation, yet his behavior was appropriate.  His appetite 
and sleep were reported to be good.  He denied auditory and 
visual hallucinations.  He denied thoughts of death and 
suicidal ideation.  He reported at times he had intrusive 
thoughts of harming his wife but had no intent or plan to do 
so.  He reported intrusive thoughts of events from the war.  
He did not report flashbacks at that time.  He denied 
restricted affect, foreshortened future, or feelings of 
detachment or estrangement from others.  He stated he had a 
warm and loving relationship with his wife and a number of 
close supportive friends.  He reported an occasional 
exaggerated startle response.  He denied symptoms consistent 
with hypervigilance, irritability, and decreased 
concentration.  He reported no loss of interest in 
significant activities or anhedonia.  He reported frequent 
worry, primarily concerning finances, which was accompanied 
by symptoms of muscle tension, nausea and other gastric 
distress, sweatiness, and trembling.  In the assessment, the 
examiner noted the veteran continued to suffer from symptoms 
of anxiety which the veteran found extremely distressing and 
that he did not meet the criteria for a diagnosis of PTSD.  
The examiner found that the veteran's anxiety symptoms most 
closely represented those of generalized anxiety disorder.  
The diagnosis was anxiety disorder not otherwise specified 
(Axis I), and the global assessment of functioning (GAF) 
scale score was 60 (Axis V).

In an October 1996 rating decision, the RO denied service 
connection for hypertension as secondary to a service 
connected anxiety disorder, denied an increased rating for an 
anxiety disorder, and assigned an increased 10 percent rating 
for varicose veins of the right leg.  

In a March 1997 letter, the RO informed the veteran that it 
had received completed questionnaires concerning PTSD from 
him.  The RO explained that he was already service-connected 
for a neurosis; that it was inconsequential whether his 
service-connected disorder was termed PTSD or anxiety 
reaction; and that he had already filed an appeal for an 
increased rating for a nervous condition.  

On a September 1997 VA outpatient record, the veteran 
reported that he believed PTSD was a more accurate diagnosis 
than an anxiety disorder with which he was labeled for many 
years.  An examination revealed that he was oriented times 
four and alert.  His mood and affect were appropriate.  His 
thought processes were good.  There were no psychotic 
features, loose associations, or flight of ideas.  The 
veteran described some sleep disturbance which responded well 
to Xanax, some nightmares, and chronic anxiety.  The 
assessment was anxiety disorder and PTSD symptoms.  

In an October 1997 statement, a clinician at NKMHS indicated 
his support for the veteran's claim for an increased rating.  
He stated that the veteran had been treated for an anxiety 
disorder since the war.  He related the veteran's symptoms 
that were consistent with the criteria for a diagnosis of 
PTSD.  He noted the veteran described symptoms of 
irritability, hypervigilance, and poor concentration, which 
have persisted since 1945 and have caused marked social and 
occupational impairment.  As the veteran's therapist, he 
indicated his support for the veteran's increased rating 
claim on the basis that his anxiety disorder was consistent 
with PTSD.  

An October 1997 VA outpatient record indicates that the 
veteran tried to keep a positive attitude in view of his 
wife's continuing chemotherapy treatments and struggles.  An 
examination revealed that he was oriented times four and 
alert.  His affect was full and his mood was euthymic.  There 
were no loose associations or flight of ideas.  There was 
some sleep disturbance and anxiety.  The clinician noted in 
the assessment that the veteran's primary concern was gaining 
income from service-connected compensation.  

At a November 1997 RO hearing, the veteran's representative 
indicated that he hoped that he would soon receive a 
statement from a VA cardiologist regarding the veteran's 
hypertension as secondary to his service-connected anxiety 
disorder.  The veteran testified that he has had problems 
with his heart and hypertension since he experienced a heart 
attack in 1983.  He testified as to the symptoms of his 
anxiety disorder that bothered him, to include loss of 
concentration, vivid dreams of events from the war, some 
apprehension about flying, and memory lapses.  He indicated 
that he worked in a supermarket three or four hours a day for 
a couple of days a week.  He testified that he was on 
medication, to include Xanax; that he did not have a social 
life; that he went out shopping and to a restaurant every 
once in a while; that he was "all right" in a crowd; that 
he tended to stay away from activities because he felt 
anxious; that he has had panic attacks; that he saw some 
friends once in a while with whom he got along; and that he 
went to church.  He believed his psychiatric condition was 
worse than it was three years previously.  As to his varicose 
veins, he testified that they ached, especially in his right 
leg, and that he had a lot of cramps.  He indicated that he 
could walk maybe a quarter of a mile before he had to stop 
and rest.  He stated that his varicose veins stuck out and 
protruded at times and that he had worn support hose for 
years but not anymore.  He stated that his varicose veins 
never ulcerated and that he put his feet up every now and 
then to relax.  The veteran's daughter testified that the 
veteran worked at a demonstration table in a supermarket and 
that he had a hard time facing reality, such as with 
finances. 

A January 1998 VA outpatient record indicates that the 
veteran had bilateral varicose veins and was in need of 
compression stockings.  He had been fitted for knee-high 
stockings.  Another outpatient record dated the same day 
indicated that the veteran appeared sad and tired.  His blood 
pressure reading was 132/80.  An examination revealed that he 
had varicose veins that were worse on the right than the left 
side.  The diagnoses included anxiety, and a notation 
indicated that the veteran's wife's terminal breast cancer 
was making him nervous.  

In a March 1998 rating decision, the RO assigned a 50 percent 
rating for the anxiety disorder (also claimed as PTSD) and 20 
percent rating for varicose veins of the right leg.  

On a December 1998 VA psychiatric examination, the veteran 
reported that he had not been hospitalized during the past 
year.  He reported continuing outpatient treatment on an as-
needed basis.  His current medications for a variety of 
ailments consisted of enteric-coated aspirin, acetaminophen, 
simethicone, lasoprazole, Lovastatin, and alprazolam.  His 
noted medical problems included hypertension and 
arteriosclerotic cardiovascular disease.  The veteran 
complained that he had a gradual worsening of PTSD symptoms 
over the course of the past several months and that his 
condition had been exacerbated by the death of his wife.  He 
reported that he continued to work approximately eight hours 
a week in a grocery store and that he socialized primarily 
with family.  He complained that he became upset at times and 
that his hands and palms would sweat.  He reported that he 
avoided news of accidents and people dying.  On mental status 
examination, the veteran was neatly and casually dressed with 
good grooming and hygiene.  There was no evidence of 
impairment of thought process or communication.  He denied 
hallucinations and suicidal and homicidal ideation.  There 
was no evidence of inappropriate behavior.  He was alert and 
oriented to person, place, and time.  He did not report 
memory impairment.  There was no evidence of obsessive or 
ritualistic behavior.  His speech was clear and goal-
directed.  He denied panic attacks.  He described a 
chronically depressed and anxious mood and chronically 
impaired sleep.  He did not describe impaired impulse 
control.  In the assessment, the examiner, who had previously 
examined the veteran in July 1996, noted the veteran's long 
history of anxiety symptoms.  The examiner stated that at 
that time the veteran met the criteria for a diagnosis of 
PTSD and that this was a progression of the diagnosis the 
veteran has had all along.  The examiner believed that the 
veteran minimized his symptomatology and that this was a 
direct result of the avoidant symptoms of his PTSD.  The 
examiner believed that the veteran's symptoms were worse 
since the death of his wife.  The diagnosis was PTSD (Axis 
I), and the GAF score was 55, representing serious symptoms 
of PTSD (Axis V).  

In an April 1999 letter, the veteran indicated that he was 
still able to work a little and that he got along with most 
everyone.  

II.  Analysis

A.  Secondary Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
hypertension, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no VA duty to assist him in 
development of his claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As explained below, the Board finds that the 
veteran's claim is not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
In the case of a claim for secondary service connection, 
there must be medical evidence of a nexus between an 
established service-connected condition and the claimed 
disability.  Libertine v. Brown, 9 Vet.App. 521 (1996).

In this case, the veteran contends that his hypertension is 
attributable to his service-connected anxiety disorder.  The 
medical evidence shows that the veteran's initial elevated 
blood pressure reading was recorded in the hospital in 1958, 
many years after service, when he was noted to have a type of 
anxiety reaction with somatic manifestations.  However, at 
that time the veteran was not diagnosed with or treated for 
hypertension.  Thereafter, the veteran periodically had 
elevated blood pressure readings during hospitalization, 
treatment, and examination of a variety of ailments, and he 
was initially diagnosed with hypertension on a VA examination 
in 1996.  In reviewing the entire record, there is no medical 
evidence relating the veteran's elevated blood pressure 
readings or hypertension to his service-connected anxiety 
disorder (nor is there medical evidence of elevated blood 
pressure readings or hypertension in service or the first 
post-service year as required to raise a presumption of 
service incurrence).  

What is lacking in establishing a well-grounded claim for 
secondary service connection in this case is competent 
medical evidence linking the veteran's hypertension with his 
service-connected anxiety disorder.  Consequently, the 
veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a) of submitting evidence to show a well-grounded 
claim for secondary service connection for hypertension, and 
thus the claim must be denied. 

B.  Increased Ratings

The veteran contends that his service-connected anxiety 
disorder and varicose veins of the right leg are more 
disabling than 50 percent and 20 percent, respectively.  It 
is noted that his claims are well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  The Board is satisfied that all 
relevant evidence has been properly developed and that no 
further assistance is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

1.  Anxiety Disorder

During the course of the veteran's appeal, the regulations 
pertaining to rating psychiatric disabilities were revised.  
The veteran's anxiety disorder was initially evaluated under 
38 C.F.R. § 4.132, Diagnostic Code 9400 (effective prior to 
November 7, 1996).  Under this code, a 50 percent rating is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and that by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and that 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is warranted where 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
individual is demonstrably unable to obtain or retain 
employment.  

On November 7, 1996, the rating criteria for anxiety disorder 
were revised and are now found in 38 C.F.R. § 4.130, 
Diagnostic Code 9400.  The revised criteria are cited, in 
pertinent part, below:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................50

As the veteran's claim for an increased rating for anxiety 
disorder was pending when the regulations pertaining to 
psychiatric disabilities were revised, he is entitled to the 
version of the law most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Here, either the prior or 
current rating criteria may apply, whichever are most 
favorable to the veteran.

The Board notes that the same old and new rating criteria 
apply regardless of whether the veteran's psychiatric 
disorder is classified as a generallized anxiety disorder 
(Code 9400) or PTSD (Code 9411) which is a specific type of 
anxiety disorder.

The medical evidence shows that the veteran has not been 
recently hospitalized for his anxiety disorder but has 
received outpatient treatment on an as-needed basis for his 
disorder, including medication.  He has been examined twice 
by VA in recent years, in 1996 and 1998.  On the first 
examination, the veteran was alert, pleasant, cooperative, 
and casually dressed.  He was oriented in three spheres.  
Although his affect was anxious and he showed slight 
psychomotor agitation, his behavior was appropriate.  He had 
a loving relationship with his wife and a number of close, 
supportive friends.  The veteran reported he frequently 
worried, especially regarding finances.  There were no 
hallucinations.  The diagnosis was anxiety disorder not 
otherwise specified, and the GAF score was 60.  Additionally, 
outpatient records dated in 1997 showed that although there 
was some sleep disturbance and anxiety the veteran's mood and 
affect were appropriate, his thought processes were good, and 
there were no loose associations or flight of ideas.  

At his November 1997 hearing, the veteran testified that he 
had loss of concentration and memory lapses.  He stated that 
he did not have a social life and tended to avoid activities 
that made him anxious, yet he also indicated that he saw 
friends once in a while with whom he got along and that he 
attended church.  Moreover, he indicated that he worked in a 
supermarket a couple of days a week, went shopping and to 
restaurants, and was not bothered by crowds.  He indicated 
that he has had panic attacks but thereafter denied having 
them on the most recent VA examination in 1998.  On that 
examination, the clinical findings were much the same as they 
were in 1996 with additional findings that the veteran's 
speech was clear and goal-directed, he socialized primarily 
with family, there was no impairment of thought process or 
communication, and there was no report of memory impairment.  
However, the veteran's report of chronic depression and 
impaired sleep was noted, and the examiner remarked that his 
symptoms were worse since the recent death of his wife.  The 
veteran's diagnosis was PTSD and his assigned GAF score was 
55.  Such a GAF score representing moderate symptoms does not 
suggest more than considerable impairment from the 
psychiatric condition.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).

Considering all the evidence and the old rating criteria of 
Code 9400 (and Code 9411), the Board finds that no more than 
a considerable (50 percent) degree of social and industrial 
impairment from service-connected psychiatric symptoms is 
shown.  The medical evidence shows that the symptoms of the 
veteran's anxiety disorder have been fairly consistent in 
recent years, with a slight worsening of symptoms since the 
death of his wife in 1998.  Neither the GAF score of 60 nor 
of 55 on VA examinations suggest that the veteran's social 
and industrial impairment is more than considerable (50 
percent) for rating purposes.  He has continued to work 
outside the home, albeit on a part-time basis at the 
supermarket.  The medical records do not indicate he has 
psychiatric symptoms of a degree that has caused more than 
considerable (50 percent) industrial impairment.  A severe 
degree of social and industrial impairment from the 
psychiatric condition, as required for a 70 percent rating 
under the old criteria, is not demonstrated.

Considering all the evidence and the new rating criteria of 
Code 9400 (and Code 9411), the Board finds that no more than 
a 50 percent rating is warranted.  The severity and extent of 
symptoms and the associated occupational and social 
impairment, as required for a 70 percent rating, are not 
demonstrated.  The recent medical evidence, including the 
most recent VA examination, reflects few of the symptoms 
which typify 70 percent disability under the new rating 
criteria.  For instance, there is no evidence of suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech that is intermittently illogical or 
irrelevant, impaired impulse control, spatial disorientation, 
and neglect of personal appearance and hygiene.  The record 
clearly shows that the recent clinical findings are more 
consistent with the new rating criteria for a 50 percent 
rating; i.e., occupational and social impairment with reduced 
reliabililty and productivity due to various symptoms.

Under either the old or new rating criteria, the disability 
picture more nearly approximates the criteria for a 50 
percent rating rather than a 70 percent rating, and thus the 
lower rating of 50 percent is warranted.  38 C.F.R. § 4.7.

The preponderance of the evidence is against a rating in 
excess of 50 percent for an anxiety disorder.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim for 
an increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Varicose Veins of the Right Leg

During the course of the veteran's appeal, the regulations 
pertaining to the cardiovascular system were revised.  The 
veteran's varicose veins of the right leg were initially 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7120 
(effective prior to January 12, 1998).  Under this code, a 20 
percent rating is warranted for moderately severe varicose 
veins involving superficial veins above and below the knee, 
with varicosities of the long saphenous, ranging in size from 
1 to 2 cm. in diameter, with symptoms of pain or cramping on 
exertion; and no involvement of the deep circulation 
(unilateral).  A 40 percent rating is warranted for severe 
varicose veins involving superficial veins above and below 
the knee, with involvement of the long saphenous, ranging 
over 2 cm. in diameter, marked distortion and sacculation, 
with edema and episodes of ulceration; and no involvement of 
the deep circulation (unilateral).  A 50 percent rating is 
warranted for pronounced varicose veins with the findings of 
the severe condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation.  A note following 
the code provides that severe varicosities below the knee, 
with ulceration, scarring, or discoloration and painful 
symptoms, will be rated as moderately severe.    

On January 12, 1998, the rating criteria for varicose veins 
were revised and are still found in 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  Under the revised code, a 20 percent 
rating is warranted for varicose veins where there is 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for varicose veins 
where there is persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent rating is warranted for varicose veins where there is 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is warranted for varicose veins with the 
following findings attributed to the effects of varicose 
veins:  massive board-like edema with constant pain at rest.  
It is noted that these evaluations are for involvement of a 
single extremity.  

As the veteran's claim for an increased rating for varicose 
veins of the right leg was pending when the regulations 
pertaining to cardiovascular disabilities were revised, he is 
entitled to the version of the law most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  Here, either 
the prior or current rating criteria may apply, whichever are 
most favorable to the veteran.

The medical evidence shows that the veteran's varicose veins 
of the right leg were examined by VA in July 1996.  At that 
time, his service-connected disability was moderate to severe 
and located in the right calf.  They were manifested by 
tender, superficial saphenous varicosities measuring 1 cm. in 
diameter and marked by a great deal of distortion.  The 
veteran complained of cramping and pain on standing for 
prolonged standing.  There were no findings of edema, ulcers, 
scarring, discoloration, or involvement of the deep 
circulation associated with his disability.  In November 
1997, the veteran testified that his varicose veins caused 
pain and cramping and that they protruded, yet he also 
indicated that they never ulcerated.  In January 1998, the 
veteran was fitted by VA for compression stockings for his 
varicose veins.  

Considering all the evidence and the old rating criteria of 
Code 7120, the Board finds that no more than a 20 percent 
rating is warranted.  The medical evidence shows that the 
veteran meets all the criteria for a 20 percent rating, 
except for the fact that his varicosities are concentrated 
only below the knee in his right calf.  However, severe 
varicose veins below the knee may be rated as moderately 
severe (i.e., 20 percent).  Varicosities measuring over 2 cm. 
in diameter, edema, and episodes of ulceration, as required 
for a 40 percent rating under the old criteria, are not 
demonstrated.  Further, considering the new rating criteria 
of Code 7120, the evidence does not show that a rating in 
excess of 20 percent is warranted.  The medical evidence does 
not reflect that the veteran has edema, stasis pigmentation, 
eczema, or intermittent ulceration, for a 40 percent rating 
under the new criteria.  That is, the veteran does not meet 
any of the criteria for an increased rating under the new 
criteria.  Thus, under either the old or new rating criteria, 
the disability picture more nearly approximates the criteria 
for a 20 percent rating rather than a 40 percent rating, and 
the assignment of the lower rating of 20 percent is in order.  
38 C.F.R. § 4.7.

In this case, the preponderance of the evidence is against a 
rating in excess of 20 percent for varicose veins of the 
right leg.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim for an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for hypertension as secondary to a 
service-connected anxiety disorder is denied.  

An increased rating for an anxiety disorder is denied.

An increased rating for varicose veins of the right leg is 
denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

